Citation Nr: 1632330	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  10-13 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to the service-connected cervical spine disability. 

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected cervical spine disability. 

3.  Whether the reduction of VA benefits caused by the removal of the Veteran's dependent son was proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996.  

These matters come before the Board of Veterans' Appeal (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional (RO) in Togus, Maine.  Jurisdiction now lies with the Detroit, Michigan, RO.

In August 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of the proceedings has been associated with the record. 

In February 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of whether the reduction of VA benefits caused by the removal of the Veteran's dependent son was proper is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current GERD was not manifested during his active service or for many years thereafter, is not shown to be causally or etiologically related to his active service, and is not shown to be caused or permanently made worse by the service-connected cervical spine disability.
2.  The Veteran's current hypertension was not manifested during his active service or for many years thereafter, is not shown to be causally or etiologically related to his active service, and is not shown to be caused or permanently made worse by the service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  Service connection for GERD, claimed as secondary to the service-connected cervical spine disability, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  Service connection for hypertension, claimed as secondary to the service-connected cervical spine disability is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  The VCAA applies to the instant claims of entitlement to service connection for GERD and hypertension. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in a September 2009 letter, prior to the initial adjudication of the claims.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and post-service treatment records.  In addition, the Veteran was provided with VA examinations in October 2008 and July 2014.  As the examinations included reviews of the pertinent medical history, diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on these claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In August 2010, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned Acting Veterans Law Judge (AVLJ) clarified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied as to substantial compliance with its February 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remand directed the AOJ to obtain VA treatment records, to afford the Veteran VA examinations to determine the nature and etiology of his hypertension and GERD, and to issue a supplemental statement of the case.  As these actions have been completed, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits.

II.  Service Connection

The Veteran seeks service connection for hypertension and GERD.  He argues that his current disabilities are related to his service-connected cervical spine disability.  Having carefully considered the claims in light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against the claims and the appeals will be denied.

To establish direct service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cardiovascular-renal disease, including hypertension and ulcers, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

A.  GERD

As noted above, the first element of direct service connection requires evidence of a current disability.  Here, a current diagnosis has been established.  VA treatment notes reflect that the Veteran has GERD that is controlled with medication.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires evidence of an in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of GERD.  The records reveal no complaints of or treatment for GERD or its associated symptoms.  The January 1992 Reports of Medical History and Medical Examination denied a history of GERD or current complaints of GERD.

As previously mentioned, the third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  

The Veteran was afforded VA examinations in 2008 and in July 2014, to determine the nature and etiology of his GERD.  In 2008, the Veteran told the VA examiner that he could not recall when his GERD began, but reported that the condition was present while he was in high school, and that he took TUMS prior to and during service, but did not seek medical evaluation while in service.  

The VA examiner opined that it was less likely than not that the Veteran's GERD was incurred in service or was caused by an in-service disease or injury.  The examiner's rationale sets forth that GERD is caused by an incompetent valve, and noted that there was no convincing medical evidence of a link to service-connected cervical spine injury.  The fact that the Veteran reported an onset of GERD prior to service, but not requiring treatment in service, is consistent with the medical determination that GERD was not present during service, since the Veteran has provided no evidence that he has medical competence to assign a diagnosis of GERD.  Alternatively, the examiner noted, the fact that GERD did not require medical treatment until more than 10 years after the Veteran's service discharge is consistent with a finding that, if GERD were present prior to service, it was not permanently aggravated during service.  

The VA examiner noted that the Veteran reported taking TUMS prior to service at the October 2008 VA examination, but added that there was no indication as to why the Veteran took TUMS during high school.  The Veteran denied taking TUMS in high school during the July 2014 examination.  Instead, he stated that he could not recall when the symptoms of GERD first started, but that he would cough or regurgitate in service, and it interfered with his sleep during service.  The VA examiner continued that the Veteran was not treated for GERD in service, or during the first year following service, or until 2008.  The examiner concluded that it was likely that the onset of GERD was in 2008, when the Veteran sought medical treatment.

The examiner referenced medical data suggesting that symptoms of GERD tend to persist and to worsen with time.  The prevalence of GERD increases in people over 40.  The examiner explained that GERD is caused by an incompetent valve.  Risk factors for GERD include obesity, hiatal hernia, pregnancy, smoking, dry mouth, asthma, diabetes, delayed stomach emptying, and connective tissue disorders, the examiner noted.  The examiner did not list "stress" as a factor known to increase the risk of GERD.

In particular, the Board notes that the Veteran was about 35 years old when GERD was diagnosed in 2008.  The Board also notes that the Veteran's BMI was above 25 when GERD was diagnosed in 2008; the Veteran had gained more than 25 pounds since his service discharge.  Thus, some risk factors for GERD were present at the time of the claim for service connection that were not present while the Veteran was in service.  

The examiner concluded that it was less that likely that the Veteran's GERD was caused by his active service or was aggravated beyond the expected normal progression by a service-connected disability. 

The Veteran filed his first claim of entitlement to service connection for GERD in August 2008.  Again, the Veteran's active duty ended in 1996.  The Veteran filed a claim for service connection for a cervical spine disability in June 1998, but did not file a claim for service connection for GERD.  This lengthy period without a claim for the disorder and without medical treatment weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

The evidence establishes that GERD did not develop until more than 10 years had elapsed after the Veteran's separation from active service.  No presumption of service connection is applicable for GERD, and the evidence demonstrates that service connection based on continuity of symptomatology is not warranted in this case.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331.   For all of these reasons, service connection on a direct basis is not warranted for GERD.

The Veteran also seeks service connection for GERD, as secondary to his already service-connected cervical spine disability.  As noted above, the first element of secondary service connection requires evidence of a current disability and the Veteran has satisfied this element.  Here, the Veteran is currently service-connected for status post displaced fractures of the bodies of C6 and C7 with cervical radiculopathy.  Thus, the Veteran has also satisfied the second element of secondary service connection, a disorder other than the service-connected disability.
 
As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  As explained below, the evidence is against a finding that there is a link in this case between the service-connected disability and another diagnosed disorder.

In August 2008, M.W., a private registered nurse, wrote that the Veteran's GERD was aggravated by chronic stress that he experienced since his neck injury.  However, as noted above, the VA examiners did not opine that "stress" was a risk factor for GERD, so the preponderance of the three opinions of record is against the contention that "stress" due to service-connected disability caused GERD.

In October 2008, the Veteran reported that GERD had its onset prior to his service, and that he took TUMS to self-treat his GERD during service.  Nevertheless, no diagnosis of GERD was noted or reported at the time of the Veteran's service induction or service discharge.  The Veteran is entitled to the presumption of soundness upon his entrance to active duty, "unless clear and unmistakable evidence" demonstrates that the injury of disease existed before acceptance and enrollment in service.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).

The Veteran is competent to state that he took TUMS prior to, during, and after service.  The Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., use of TUMS, or an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, to the extent that the Veteran's statements imply that use of TUMS is sufficient to establish a clear and unmistakable diagnosis of GERD, the evidence precludes such a finding in this case.  There is no showing that the Veteran is competent to assign a medical diagnosis of GERD.  In any event, the Veteran contradicted his own statements that GERD pre-existed his service, and the examiner who conducted the 2014 VA examination specifically rejected the Veteran's lay assertion.  

In particular, the VA examiner who rendered the 2014 opinion acknowledged that the Veteran reported taking TUMS prior to service at the October 2008 VA examination, but added that there was no indication as to why the Veteran took TUMS during high school.  The Veteran denied taking TUMS at high school during the July 2014 examination.  The VA examiner concluded that the Veteran's GERD did not have an onset prior to 2008.

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether GERD was caused or aggravated by service-connected cervical spine injury) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  

The Board acknowledges that M.W., a private registered nurse, opined that the Veteran's GERD was aggravated by chronic stress that the Veteran experienced since injury to his cervical spine.  This opinion is vague and outweighed by the negative VA opinions of record.  The July 2014 VA opinion, in particular, included a review of the record and a lengthy discussion of the relevant medical literature, all of which weighed against the Veteran's claim of entitlement to service connection for GERD. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for GERD, claimed as secondary to service-connected cervical spine disability, must be denied.

B.  Hypertension

The Board notes that the term "hypertension," as defined for VA purposes, refers to persistently high arterial blood pressure.  38 C.F.R. § 4.104.  Medical authorities have suggested various thresholds ranging from 140 mm/Hg systolic and from 90 mm/Hg diastolic.  Id.; see Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).

As noted above, the first element of direct service connection requires evidence of a current disability.  Here, a current diagnosis has been established.  On VA examination in October 2008, the Veteran was diagnosed with hypertension.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires evidence of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of hypertension.  The records reveal no complaints of or treatment for hypertension or its associated symptoms.  The January 1992 Report of Medical Examination for purposes of induction showed a blood pressure reading of 112/68.  No diagnosis of hypertension was assigned during the Veteran's service, including during and following the Veteran's September 1995 hospitalization for nondisplaced fractures of the bodies of C6 and C7, for which service connection has been granted.

The first post-service relevant complaint of hypertension was in 2008, where hypertension was noted as having been present during the last year.  Again, the Veteran's active duty ended in 1996.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson, 12 Vet. App. at 453 (1999), aff'd, 230 F.3d at 1330. 

As previously mentioned, the third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  

In July 2014, the Veteran was afforded a VA examination to determine whether his hypertension was directly related to his active service.  The Veteran stated that he had been diagnosed with hypertension for a long time and did not remember when he was first diagnosed.  He quit smoking around 2009 or 2010.  The Veteran's father had hypertension and died of a heart attack at 46.  The VA examiner opined that the Veteran's hypertension was less likely than not related to his active service.  She elaborated that the Veteran was not seen or treated with hypertension while in active service.  The first evidence of hypertension was in 2008.  He had a family history of hypertension, smoked, and was overweight.  The VA examiner identified these as risk factors for hypertension that were unrelated to his active service.

There is no medical opinion of record that is favorable to the Veteran's claim for direct service connection for hypertension.

Furthermore, the Veteran is not entitled to direct service connection for this claim based on continuity of symptomatology, since there was no medical diagnosis of hypertension during a presumptive period, and there is no medical evidence to support a finding that hypertension was present proximate to the Veteran's service discharge.  The Veteran has not described any symptoms of hypertension he experienced during or following service that might serve to support service connection based on continuity of symptomatology.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331. 

For all of these reasons, service connection on a direct basis is not warranted for hypertension.  The Veteran also seeks service connection for hypertension, as secondary to his already service-connected cervical spine disability.

As noted above, the first element of secondary service connection requires evidence of a current disability and the Veteran has satisfied this element.  As stated above, the second element of secondary service connection requires evidence of a service-connected disability, and service connection is in effect for status post displaced fractures of the bodies of C6 and C7 with cervical radiculopathy.  Thus, the Veteran has satisfied the second element of secondary service connection.

As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  

In October 2008, the Veteran was afforded a VA examination to determine the nature and etiology of his hypertension.  The VA examiner diagnosed essential hypertension.  The Veteran stated that he was diagnosed with hypertension 6 to 7 months prior to his VA examination.  The VA examiner opined that it was less likely than not that the Veteran's hypertension was caused or aggravated beyond its natural progression by the service-connected cervical neck disability.  She elaborated that there was no convincing evidence that hypertension was permanently aggravated or caused by the service-connected cervical spine disability. 

In July 2014, the Veteran was afforded a VA examination to determine whether his hypertension was directly related to his active service.  The Veteran stated that he had been diagnosed with hypertension for a long time and did not remember when he was first diagnosed.  He quit smoking around 2009 or 2010.  The Veteran's father had hypertension and died of a heart attack at 46.  

The VA examiner opined that it was less likely than not that the service-connected cervical spine disability or medications used to treat the disability caused or aggravated the Veteran's hypertension.  She acknowledged that acute pain, such as following the incurrence of the service-connected fractures, may temporarily raise blood pressure due to the elevated catecholamines circulating as a direct result of the stress of the incident.  However, the Veteran's hypertension developed later in life.  If the Veteran's hypertension was related to his service-connected cervical spine disability, the hypertension would have occurred immediately after the cervical spine injury in service.  The medical literature was against a finding that chronic pain caused the Veteran's elevated blood pressures in this case, given the circumstances.  The Veteran had a history of hypertension in his family and was in the upper limit of being overweight.  The medication used for the cervical spine disability did not cause or aggravate the Veteran's hypertension.  At the time of the examination, the Veteran was not on any anti-inflammatory medications.  He had normal kidney function.  The VA examiner concluded that hypertension was not caused or aggravated by the medication used to treat the cervical spine disability. 

Regarding direct service connection, the Veteran told the October 20008 VA examiner that his hypertension had its onset in 2008.  Therefore, taken on their face, the Veteran's assertions are against a finding of direct service connection for hypertension.  

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at, 435, the specific issue in this case (whether hypertension was caused or aggravated by service-connected cervical spine disability) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  

The Veteran is competent to say that he was told that his hypertension was caused by his service-connected cervical spine disability.  However, the only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his hypertension to his service-connected cervical spine disability have been presented.  The VA examiners considered the Veteran's lay assertions, but ultimately found that the Veteran's current hypertension was not related to his service-connected cervical spine disability.  Thus, as previously stated, the medical evidence of record is against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  Service connection for hypertension, claimed as secondary to service-connected cervical spine disability, is not authorized, and the claim must be denied.


ORDER

Service connection for GERD, to include as secondary to the service-connected cervical spine disability, is denied. 

Service connection for hypertension, to include as secondary to the service-connected cervical spine disability, is denied.


REMAND

In an August 2015 decision, the Veteran's dependent son was removed from his award of VA benefits, causing the amount of the Veteran's benefits to be reduced.  In October 2015, the Veteran expressed disagreement with the August 2015 decision.  No Statement of the Case (SOC) has been issued regarding this claim; accordingly, an SOC must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should take all indicated action in order to furnish the Veteran an SOC.  The Veteran should be advised that he still needs to file a timely Substantive Appeal in response to the SOC to perfect an appeal concerning this claim to the Board.  38 C.F.R. 
§§ 20.200, 20.302(b).  The Veteran also should be advised of the time limit for perfecting the appeal.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


